ACCEPTED
                                                                               01-14-00895-CR
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         2/11/2015 12:19:18 PM
                                                                           CHRISTOPHER PRINE
                                                                                        CLERK

                             No. 01-14-00895-CR

                     In the First Court of Appeals,           FILED IN
                                                       1st COURT OF APPEALS
                            Houston, Texas                 HOUSTON, TEXAS
                                                       2/11/2015 12:19:18 PM
                                                       CHRISTOPHER A. PRINE
                                                                Clerk




                    LAMAR MARCELL HUNTER
                           Appellant

                                     v.

                       THE STATE OF TEXAS
                             Appellee




                     Appellant’s Second Motion for

                     Extension of Time to File Brief



Respectfully Submitted by:

Joseph Kyle Verret
THE LAW OFFICE OF KYLE VERRET, PLLC
Counsel for Appellant
TBN: 240429432
11200 Broadway, Suite 2743
Pearland, Texas 77584
Phone: 281-764-7071
Fax: 281-764-7071                   Submitted:
Email: kyle@verretlaw.com           February 11, 2015
                             No. 01-14-00895-CR

                        In the First Court of Appeals,
                               Houston, Texas

                     LAMAR MARCELL HUNTER
                            Appellant

                                      v.

                          THE STATE OF TEXAS
                                Appellee

                        Appellant’s Second Motion for

                        Extension of Time to File Brief

Comes now, Appellant, by and through his undersigned counsel, in the above

styled cause and moves this Honorable Court to extend the time for the filing

of Appellant's Brief.     Per Texas Rule of Appellate Procedure 10.5(b),

Appellant provides the following:

Current Deadline for Filing: February 11, 2015

Length of Extension Sought: Thirty (30) Days

Number of Previous Extensions Granted: One.

Basis for Extensions:

     Appellant's counsel is a solo practitioner with a busy criminal and

juvenile defense caseload, which requires regular appearances in court on the

part of counsel.

     An agreed motion to abate this is appeal to the trial court to correct the
trial court’s certificate of right of appeal.

     Also, in the thirty days since the last motion for extension in this matter,

counsel prepared and filed a brief in Appeal No. 14-14-00585-CR, 14-14-

00586-CR, and 14-14-00587-CR in the Fourteenth Court of Appeals. This

brief was filed on Friday, January 6, 2015.

     Also, Appellant’s counsel prepared for an Aggravated Assault with a

Deadly Weapon trial in Cause 74051 in Brazoria County, Texas that was set

for trial on January 26, 2015. While the case was resolved prior to trial,

counsel spent significant time preparing for this trial.

     Counsel for Appellant seeks this extension of time to be able to prepare

a cogent and succinct brief to aid this Court in its analysis of the issues

presented. This request is not sought for delay but so that justice may be done.

       All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Rule

of Appellate Procedure 10.2.

                            PRAYER FOR RELIEF

       For the reasons set forth above, Appellant requests that this Court grant

this Appellant’s Second Motion to Extend Time to File Appellant’s Brief and

extend the Deadline for Filing the Appellant’s Brief up to and including March

13, 2015. Appellant prays all other relief to which he may be entitled.
Respectfully submitted,

/s/ Joseph Kyle Verret
Joseph Kyle Verret
THE LAW OFFICE OF KYLE VERRET, PLLC
Counsel for Appellant
TBN: 240429432
11200 Broadway, Suite 2743
Pearland, Texas 77584
Phone / Fax: 281-764-7071
Email: kyle@verretlaw.com

                           Certificate of Service

     I certify that a true and correct copy of the foregoing Appellant's Second

Motion for Extension of Time to File Brief was served on this 11th day of

February, 2015 on the Counsel for the Appellee, Rebecca Klaren, at the

Galveston County Criminal District Attorney’s Office by e-service through

electronic filing.


/s/ Joseph Kyle Verret
Joseph Kyle Verret
TBN: 2402932